Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/30/2021 has been entered.  Claims 1 and 12 have been amended.  Claims 11 and 20 were previously canceled.  Claims 1-10 and 12-19 are pending.
 
Response to Arguments
Applicant’s arguments, see remarks, pages 9-19, filed on 8/16./2021, with respect to amended claims have been fully considered and are persuasive.  The rejection of claims 1-10 and 12-19 under 35 U.S.C. 103 has been withdrawn. 

Allowable Subject Matter
Claims 1-10 and 12-19 are allowed.
 	The following is an examiner’s statement of reasons for allowance:
Applicant’s amended claims are remarks make the record clear the patentability of the claimed invention.  The cited prior art and the art of record neither anticipate nor make obvious of the claimed invention as recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONGOC TRAN whose telephone number is (571)272-3843. The examiner can normally be reached 9-5 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 



/TONGOC TRAN/Primary Examiner, Art Unit 2434